UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ARCHIE PHILLIPS,

                            Petitioner,

              v.                                               DECISION AND ORDER
                                                                  14-CR-126S (1)
UNITED STATES OF AMERICA

                            Respondent.

       1.     On May 26, 2021, this Court granted Petitioner’s motion to amend his

previously filed Motion to Vacate, Set Aside, or Correct his Sentence under 28 U.S.C. §

2255 to include an affidavit from Beverly Fields. (Docket No. 217.) Two days later, this

Court denied Petitioner’s § 2255 motion in its entirety as barred by his knowing, voluntary,

and competent waiver of his right to appeal and collaterally attack his sentence. See

Phillips v. United States, 20-CV-862S, 14-CR-126S (1), 2021 WL 2187147 (W.D.N.Y.

May 28, 2021). Now before this Court is Petitioner’s Motion to Amend his previously

denied § 2255 motion to include an expanded affidavit from Fields. This Court construes

Petitioner’s pro se motion as both a motion to amend and a motion for reconsideration,

both of which are denied for the reasons set forth below.

       2.     Petitioner’s request to amend his § 2255 motion is moot since this Court

has already resolved it.    Moreover, even if Petitioner had submitted the expanded

version of Fields’s affidavit that he now seeks to put before this Court, it would have made

no difference in the outcome, since Petitioner’s motion is barred by the terms of his valid

waiver. Petitioner’s motion to amend will therefore be denied.



                                             1
       3.     For this same reason, Fields’s expanded affidavit is insufficient grounds for

reconsideration. A district judge may modify pre-trial rulings and interlocutory orders at

any time prior to final judgment. See In re United States, 733 F.2d 10, 13 (2d Cir. 1984).

Reconsideration of a prior decision is generally justified in any one of the following three

circumstances: (1) an intervening change in controlling law; (2) new evidence; or (3) the

need to correct a clear error of law or to prevent manifest injustice. See Virgin Atl.

Airways, Ltd. v. Nat=l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.1992); see also

Amerisure Ins. Co. v. Laserage Tech. Corp., No. 96-CV-6313, 1998 WL 310750, *1

(W.D.N.Y. Feb. 12, 1998) (citing United States v. Adegbite, 877 F.2d 174, 178 (2d Cir.

1989)).

       4.     The decision whether to grant or deny a motion to reconsider lies in this

Court=s discretion. See McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir. 1983). Parties

bringing motions to reconsider Ashould evaluate whether what may seem to be a clear

error of law is in fact simply a point of disagreement between the Court and the litigant.@

Duane v. Spaulding & Rogers Mfg. Inc., No. 92-CV-305, 1994 WL 494651, *1 (N.D.N.Y.

Aug. 10, 1994) (quoting McDowell Oil Serv. v. Interstate Fire & Cas., 817 F. Supp. 538,

541 (M.D. Pa. 1993)). Motions for reconsideration are not to be used to reargue matters

already disposed of by prior rulings or to put forward additional arguments that could have

been raised before the decision.     See Duane, 1994 WL 494651 at *1.           After all, a

Amotion for reconsideration is not a device intended to give an unhappy litigant one

additional chance to sway the judge.@ Nossek v. Bd. of Ed. of Duanesburg Cent. Sch.

Dist., No. 94-CV-219, 1994 WL 688298, *1 (N.D.N.Y. Nov. 10, 1994).


                                             2
         5.   Upon consideration of Petitioner’s present motion, this Court is not

convinced that its previous decision must be revisited. Petitioner does not persuasively

allege any of the three circumstances under which reconsideration may be warranted.

See Virgin Atl. Airways, 956 F.2d at 1255.          Moreover, even if the expanded Fields

affidavit is considered, Petitioner is still not entitled to the relief he seeks due to his valid

appeal and collateral attack wavier. Put simply, Fields’s expanded affidavit does not

change the waiver analysis. Accordingly, reconsideration is denied.

         6.   Further construing Petitioner’s motion, Rule 59 (e) permits a party to seek

reconsideration of a court’s judgment, so long as the party files its motion to amend or

alter the judgment no later than 28 days after its entry. AThe standard for granting such

a motion is strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlookedCmatters, in other

words, that might reasonably be expected to alter the conclusion reached by the court.@

Shrader v. CSX Transp. Inc., 70 F.3d 255, 257 (2d Cir. 1995). Relief can also be granted

to Acorrect a clear error or prevent manifest injustice.@ Int=l Ore & Fertilizer Corp. v. SGS

Control Servs., Inc., 38 F.3d 1279, 1287 (2d Cir. 1994) (quoting Virgin Atl., 956 F.2d at

1255).

         7.   The existence of new evidence may also justify reconsideration.               See

Virgin Atl., 956 F.2d at 1255. The rule is not, however, Aa vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a >second bite at the apple.=@ Sequa Corp. v. GBJ Corp., 156 F.3d 136,

144 (2d Cir. 1998). The decision to grant a Rule 59 (e) motion is within the sound


                                               3
discretion of the court. New York v. Holiday Inns, Inc., No. 83-CV-564S, 1993 WL 30933,

at *4 (W.D.N.Y. 1993).

       8.     Here, Petitioner’s motion is untimely and unpersuasive under Rule 59 (e).

Petitioner points to no persuasive matters or controlling caselaw that this Court

overlooked nor is there any clear error or manifest injustice in this Court’s Order.

Petitioner simply seeks to buttress his failed arguments with a largely irrelevant expanded

affidavit. For these reasons, Petitioner=s motion, to the extent it seeks relief under Rule

59 (e), is denied.

       9.     Finally, this Court also considers Petitioner=s motion under Rule 60. Rule

60 (b) enumerates certain circumstances under which a district court may relieve a party

from a final judgment, including (1) mistake, inadvertence, surprise, or excusable neglect,

and (2) any other reason that justifies relief. Fed. R. Civ. P. 60 (b)(1) and (6). Generally,

a Rule 60 (b) motion should be granted only in Aextraordinary circumstances@ when it is

necessary to Aoverride the finality of judgments in the interest of justice.@ Andrulonis v.

United States, 26 F.3d 1224, 1235 (2d Cir. 1994); see also Nemaizer v. Baker, 793 F.2d

58, 61 (2d Cir. 1986) (noting that A[s]ince 60 (b) allows extraordinary judicial relief, it is

invoked only upon a showing of exceptional circumstances@).

       10.    When evaluating a Rule 60 (b) motion, courts strive to Astrike[ ] a balance

between serving the ends of justice and preserving the finality of judgments.@ Nemaizer,

793 F.2d at 61. Thus, the Second Circuit has set forth a three-prong test that must be

satisfied for a Rule 60 (b) motion to succeed: A(1) there must be >highly convincing=

evidence in support of the motion; (2) the moving party must show good cause for failing


                                              4
to act sooner; and (3) the moving party must show that granting the motion will not impose

an undue hardship on any party.@ Esposito v. New York, No. 07 Civ. 11612, 2010 WL

4261396, at *2 (S.D.N.Y. Oct. 25, 2010) (citing Kotlicky v. United States Fid. Guar. Co.,

817 F.2d 6, 9 (2d Cir. 1987)). The decision to grant relief under Rule 60 (b) is left to the

Asound discretion@ of the district court. In re Lawrence, 293 F.3d 615, 623 (2d Cir. 2002)

(citing Parker v. Broad. Music, Inc., 289 F.2d 313, 314 (2d Cir. 1961)).

       11.    Here again, Petitioner fails to meet the high standard for relief under Rule

60 (b). No extraordinary circumstances are presented; no mistakes have been made;

and no highly convincing evidence warranting a change in this Court’s decision has been

submitted. Consequently, Petitioner=s motion, construed under Rule 60, is denied.



       IT HEREBY IS ORDERED, that Petitioner=s motion (Docket No. 219) is DENIED.

       FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this

Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917,

8 L. Ed. 2d 21 (1962).

       FURTHER, that a Certificate of Appealability under 28 U.S.C. § 2253 is DENIED.




                                             5
       FURTHER, that the Clerk of Court is directed to mail a copy of this decision to

Petitioner at his correctional institution of record.

       SO ORDERED.


Dated: July 15, 2021
       Buffalo, New York

                                                           s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                               6
